Appeal by the defendant from a resentence of the County Court, Orange County (DeRosa, J.), imposed October 28, 2008, which, upon his conviction of assault in the second degree, assault in the third degree (two counts), menacing in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, imposed a period of postrelease supervision of three years in addition to the determinate term of imprisonment originally imposed on November 26, 2001.
Ordered that the appeal is dismissed as academic.
The sole issue presented on appeal is the defendant’s challenge to the legality of the term of postrelease supervision that the County Court imposed at resentencing, pursuant to Correction Law § 601-d. However, the challenged term of postrelease supervision has expired. Accordingly, the appeal has been rendered academic (see People v Mendez, 85 AD3d 1060, 1060 [2011]; People v Gagliardo, 85 AD3d 943 [2011]; People v Elmendorf, 83 AD3d 959, 959-960 [2011]). Skelos, J.E, Dickerson, Eng and Sgroi, JJ., concur.